Case 1:20-cv-02683-RLY-TAB Document 26. Filed 08/1 6/2 1
THE OFFICE OF THE NE DIANAFL Ji fe

CLERK OF THE U.S. DISTRICT COURT
105 U.S. COURTHOUSE
46 EAST OHIO STREET
INDIANAPOLIS, INDIANA 46204

of 1 PagelD #: 483

  

OFFICIAL BUSINESS

{ 1:20-cv-2683 )
MARVIN JOHNSON 5 sa
FEDERAL CORRECTIONAL COMPLEX - iH . i)
fh Bs

YERRE HAUTE, INDIANA >

RETURN TO SENDER AUG 16 2021

   

 

: _4 = peed "at DISTRICT COURT
NOT AT THIS INSTITUTION a ANAPOLIS, INDIANA

NEED GORRECT NAME AND NUMBER _

INMATE LOCATIONS CAN BE FOUND on OUR
LE SPR. BORA Yi alee Ligh

S.
my |
WIS

L
IN|

   
